Citation Nr: 1704709	
Decision Date: 02/16/17    Archive Date: 02/24/17

DOCKET NO.  11-32 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for sleep apnea, to include as due to exposure to an herbicide agent and/or service-connected posttraumatic stress disorder.

2.  Entitlement to service connection for gastrointestinal reflux disease (GERD).

3.  Entitlement to service connection for to sarcoidosis, to include as due to exposure to an herbicide agent.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran had active military service from October 1966 to October 1969.

These matters come before the Board of Veterans Appeals (Board) on appeal of March 2010 and March 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran was scheduled for a Board video-conference hearing to be held on January 10, 2017.  However, in correspondence received on January 10, 2017, the Veteran stated that he no longer desired to continue to appeal.


FINDING OF FACT

In a January 2017 statement, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he wished to withdraw his appeal as to the issues of entitlement to service connection for sleep apnea, GERD, and sarcoidosis.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  An appeal may be withdrawn by an appellant or by his representative.  38 C.F.R. § 20.204(a) (2014).  Except when made on the record at a hearing, appeal withdrawals must be in writing.  An appeal withdrawal is effective when received by the RO prior to the appeal being transferred to the Board or when received by the Board before it issues a final decision.  38 C.F.R. § 20.204(b).  Withdrawal of an appeal will be deemed a withdrawal of the notice of disagreement and, if filed, the substantive appeal, as to all issues to which the withdrawal applies.  38 C.F.R. § 20.204(c).

The Veteran was seeking service connection for sleep apnea, GERD, and sarcoidosis.  He perfected his appeal of these issues in November 2011 and August 2016.  In January 2017, the Veteran submitted written correspondence stating that he no longer wished to continue his appeal as to the claims for service connection for sleep apnea, GERD, and sarcoidosis.  As the Veteran has expressed his desire to withdraw his appeal before the Board, there is effectively no longer any remaining allegation of error of fact or law concerning the issues of entitlement service connection for sleep apnea, GERD, and sarcoidosis.  See 38 U.S.C.A. § 7105(d)(5) (West 2014).  Accordingly, the Board does not have jurisdiction to review these claims, and they are dismissed.


ORDER

The appeal as to the issues of entitlement to service connection for sleep apnea, GERD, and sarcoidosis is dismissed.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


